Exhibit 10.6

 

EXECUTION COPY

 

PERPETUAL LICENSE AGREEMENT

 

This PERPETUAL LICENSE AGREEMENT is made as of December 10, 2003 by and between
Peek Traffic, Inc., a Delaware corporation and Peek Traffic Systems, Inc., a
Florida corporation (together “Licensor”), and Vision Acquisition Corporation, a
Delaware corporation (“Licensee”).  Licensor and Licensee are sometimes referred
to herein individually as a “Party” and together, as “Parties.”

 

RECITALS

 

A.            Licensee is entering into an asset purchase agreement bearing the
same date (the “Asset Purchase Agreement”) whereby the Licensee will acquire
substantially all of the assets and good will of Licensor, which are defined in
the Asset Purchase Agreement as the “Business.”  Capitalized terms which are not
otherwise defined herein shall have the meanings ascribed to such terms in the
Asset Purchase Agreement.

 

B.            Licensee wishes to obtain a license to use the Licensed Name and
Licensed Marks (as defined below) in connection with Licensee’s continued
operation of the Business and Licensor is willing to grant Licensee a license to
use the Licensed Name and Licensed Marks on the terms and conditions set forth
in this License Agreement.

 

C.            In accordance with the terms of the Asset Purchase Agreement, the
Licensor and Peek Traffic Systems, Inc., among others, are executing and
delivering to Licensee a Non-Competition Agreement bearing the same date (the
“Non-Competition Agreement”).

 

D.            In accordance with the terms of the Asset Purchase Agreement, it
is a condition precedent to the Licensee’s obligations thereunder that the
Licensor shall have executed and delivered this License Agreement in favor of
the Licensee.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises, covenants, provisions
and agreements contained herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 


1.             DEFINITIONS.  AS USED IN THIS LICENSE AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 


(A)           “EUROPE” SHALL MEAN ALL OF THE COUNTRIES LISTED ON SCHEDULE 1.


 


(B)           “LICENSED NAME” SHALL MEAN THE ‘PEEK’ TRADE NAME.

 

--------------------------------------------------------------------------------



 


(C)           “LICENSED MARKS” SHALL MEAN THE MARKS IDENTIFIED ON SCHEDULE 2.


 


(D)           “REGISTRATION” SHALL MEAN THE TRADEMARK REGISTRATION OF ANY
GOVERNMENTAL ENTITY.


 


(E)           “TERRITORY” SHALL MEAN THE UNITED STATES, CANADA, MEXICO, CUBA,
U.S. PROTECTORATES AND U.S. POSSESSIONS.


 


2.             LICENSE RIGHTS.


 


(A)           GRANT OF EXCLUSIVE LICENSE.  LICENSOR GRANTS TO LICENSEE A
FULLY-PAID, EXCLUSIVE, ROYALTY-FREE, SUB-LICENSABLE RIGHT AND LICENSE TO USE THE
LICENSED NAME AND THE LICENSED MARKS IN THE TERRITORY UPON THE TERMS AND
CONDITIONS SET FORTH HEREIN.


 

(b)           Grant of Non-Exclusive License.  Licensor grants to Licensee
fully-paid, non-exclusive, royalty-free, sub-licensable right and license to use
the Licensed Name and the Licensed Marks everywhere except Europe upon terms and
conditions set forth herein.  Licensee may register the Licensed Name and the
Licensed Mark with any governmental entity outside of Europe.

 


(C)           LIMITATIONS ON USE.


 


(I)            EXCEPT WHEN LICENSEE USES THE LICENSED NAME AND THE LICENSED MARK
TOGETHER, LICENSEE SHALL USE THE LICENSED NAME AND LICENSED MARKS ONLY WHEN
FOLLOWING IMMEDIATELY WITH THE WORD “TRAFFIC.”


 


(II)           LICENSEE MAY USE THE LICENSED NAME AS PROVIDED IN SECTION 2(C)(I)
AND THE LICENSED MARKS ON STATIONARY, LITERATURE, PRODUCTS, AND PROMOTIONAL
MATERIALS FOR PRODUCTS SOLD IN THE BUSINESS, ON WEB SITES FOR THE BUSINESS, IN
PRESS RELEASES, IN SEC FILINGS, AND IN ANY OTHER MANNER USEFUL FOR THE OPERATION
OF THE BUSINESS.


 


(III)          LICENSEE MAY USE THE LICENSED NAME IN ANY USE, STYLIZATION OR
DESIGN; PROVIDED HOWEVER, LICENSOR SHALL OWN ANY SUCH FORMS OF THE LICENSED NAME
DEVELOPED BY LICENSEE, AND SUCH FORMS SHALL BE CONSIDERED TO BE AN ADDITIONAL
FORM OF THE LICENSED NAME SUBJECT TO THE TERMS OF THIS LICENSE AGREEMENT.


 


(IV)          LICENSEE AND ITS PARENT COMPANY, SUBSIDIARIES, SISTER COMPANIES
AND AFFILIATES MAY USE THE LICENSED NAME AND LICENSED MARKS AS LONG AS EACH
ENTITY COMPLIES WITH ALL THE REQUIREMENTS OF THIS LICENSE AGREEMENT.


 

(d)           Non-Exclusive License.  If either party registers the Licensed
Name or the Licensed Mark with any governmental entity outside of Europe and the
Territory, then such party will grant the other party a fully-

 

2

--------------------------------------------------------------------------------


 

paid, non-exclusive, royalty-free, sublicensable right and license to use the
Licensed Name or Licensed Mark in such country.

 


3.             TERM.  UNLESS EARLIER TERMINATED PURSUANT TO SECTION 7 BELOW, THE
LICENSE GRANTED IN SECTION 2 TO USE THE LICENSED NAME AND LICENSED MARKS IS
PERPETUAL.


 


4.             COVENANTS OF LICENSEE.


 


(A)           LICENSEE SHALL USE THE LICENSED NAME AND LICENSED MARKS IN
COMPLIANCE WITH APPLICABLE LEGAL REQUIREMENTS AND THE TERMS OF THIS LICENSE
AGREEMENT.


 


(B)           LICENSEE SHALL TAKE SUCH STEPS, AND EXECUTE SUCH FURTHER
DOCUMENTS, AS REASONABLY REQUESTED BY LICENSOR IN ORDER TO PROTECT LICENSOR’S
INTEREST IN, TITLE TO, OWNERSHIP AND REGISTRATION OF THE LICENSED NAME AND
LICENSED MARKS.  LICENSEE, HOWEVER, IS NOT RESPONSIBLE FOR MAINTAINING ANY
REGISTRATIONS FOR THE LICENSED NAME OR THE LICENSED MARKS.


 


(C)           LICENSEE AGREES THAT IT WILL NOT, DURING THE TERM OF THIS LICENSE
AGREEMENT, OR AT ANY TIME THEREAFTER:


 

(I)            USE OR REGISTER ANY TRADEMARK OR TRADE NAME IDENTICAL WITH, OR
WHICH IS LIKELY TO CAUSE CONFUSION WITH, THE LICENSED NAME OR LICENSED MARKS; OR

 

(II)           CONTEST THE VALIDITY OR ENFORCEABILITY OF THE LICENSED NAME OR
LICENSED MARKS OR ANY REGISTRATION THEREFOR; OR

 

(III)          CLAIM THAT THE USE OF THE LICENSED NAME AND LICENSED MARKS BY IT
UNDER THIS LICENSE AGREEMENT HAS CREATED ANY RIGHT, TITLE OR INTEREST IN
LICENSEE OTHER THAN THE LICENSE GRANTED HEREIN.

 

Provided however, that the obligations of this paragraph will not apply if (i)
the Licensed Name or any of the Licensed Marks is/are found to be not
protectible or unenforceable by any court or national trademark office within
the Territory, and (ii) the Licensor does not retain any common law rights to
either the Licensed Name or Licensed Marks within the Territory.

 


(D)           THE QUALITY OF ANY OF LICENSEE’S GOODS SOLD UNDER THE LICENSED
MARKS OR LICENSED NAME WILL BE THE SAME (OR SUPERIOR TO) THE QUALITY OF THE SAME
GOODS SOLD UNDER THE LICENSED NAME AND LICENSED MARKS IMMEDIATELY PRIOR TO THE
DATE OF THIS LICENSE AGREEMENT.  LICENSEE AGREES TO SEND TO LICENSOR, UPON
LICENSOR’S REQUEST FROM TIME TO TIME, SAMPLES OF ANY SUCH GOODS IN ORDER TO
PROVIDE LICENSOR AN OPPORTUNITY TO INSPECT THE QUALITY OF SUCH GOODS.


 


(E)           THE LICENSEE SHALL NOT, AND SHALL ENSURE THAT ITS AFFILIATES DO
NOT, HOLD THEMSELVES OUT AS ACTING AS AGENT OF THE LICENSOR.  THE LICENSEE SHALL
AND SHALL ENSURE THAT ITS AFFILIATES CLEARLY INDICATE THAT THEY ALONE ARE
RESPONSIBLE FOR


 

3

--------------------------------------------------------------------------------


 


THE SUPPLY OF ANY PRODUCTS OR PROVIDER OF ANY SERVICES AND SHALL DO NOTHING TO
SUGGEST THAT THE LICENSOR ENDORSES ANY OF THEM.


 

(f)            The Licensee shall not use the Licensed Name and the Licensed
Marks in Europe.

 

5.             Covenants, Representations and Warranties of Licensor. Licensor
covenants, represents and warrants to Licensee as follows:

 

(a)           except as agreed by Licensee, during the term of this License
Agreement, Licensor shall not use, nor authorize or license any other Person to
use the Licensed Name and Licensed Marks, or any combination, derivation or
variation thereof, or any mark which is confusingly similar to the Licensed Mark
or any name which is confusingly similar to the Licensed Name, whether as the
name of a Person, a product, or otherwise in the Territory;

 

(b)           except to the extent permitted by Section 12 hereof, and subject
to Licensee’s rights in this License Agreement, during the term of this License
Agreement, Licensor will not sell, transfer, assign, license or otherwise
dispose of any interest in or right to use the Licensed Name and Licensed Marks
in the Territory to any other Person;

 

(c)           during the term of the Non-Competition Agreement, Licensor will
not use the Licensed Name and Licensed Marks, or take any action with respect to
the Licensed Name and Licensed Marks which could in any way, directly or
indirectly, cause Licensor to be in violation of the Non-Competition Agreement;

 

(d)           Licensor is the sole owner of the Licensed Name and the Licensed
Marks, and has the sole right and full power to grant the rights to Licensee
provided for herein;

 

(e)           Licensor has obtained Registrations for the Licensed Name and
Licensed Marks identified on Schedule 2 and shall use its best efforts to
maintain the Registrations;

 

(f)            other than this License Agreement, the Licensed Name and Licensed
Marks are subject to no assignment, license, grant of rights, encumbrance or
agreement, whether by written agreement or arising as a result of Licensor’s
actions relating to the use of the Licensed Name and Licensed Marks; and

 

(g)           to the knowledge of Licensor, the Licensed Name and Licensed Marks
do not infringe any trademark or proprietary right of any other Person.

 

4

--------------------------------------------------------------------------------


 


6.             GOODWILL.


 

(a)           The Licensee acknowledges that all goodwill resulting from the use
of the Licensed Marks and Licensed Name by the Licensee and its Affiliates shall
vest in the Licensor.  All use of the Licensed Marks and Licensed Name by the
Licensee and its Affiliates shall be deemed to be use by the Licensor.

 

 (b)          The Licensee shall and shall ensure that its Affiliates shall at
the request of the Licensor from time to time, sign all documents and do all
other acts and things which the Licensor reasonably requires to vest in the
Licensor, or in the Licensor’s nominee, all goodwill which arises as a result of
use of the Licensed Marks and Licensed Name.

 


7.             INFRINGEMENT BY THIRD PARTIES.  IF LICENSEE DETERMINES IN ITS
NORMAL COURSE OF BUSINESS THAT A PERSON OR ENTITY IS INFRINGING ON OR UNLAWFULLY
USING THE LICENSED NAME OR THE LICENSED MARKS, IT SHALL PROMPTLY NOTIFY LICENSOR
IN WRITING.  WITHIN 90 DAYS, LICENSOR WILL, IN ITS SOLE DISCRETION, EITHER TAKE
ANY NECESSARY ACTION, INCLUDING, WITHOUT LIMITATION, FILING SUIT AND ENJOINING
THE ALLEGED INFRINGEMENT, OR ALTERNATIVELY LICENSOR WILL PROVIDE WRITTEN NOTICE
TO LICENSEE THAT LICENSOR HAS CHOSEN NOT TO TAKE ANY ACTION.  IF LICENSOR
CHOOSES NOT TO TAKE ANY ACTION AND ACCORDINGLY NOTIFIES LICENSEE THEN LICENSEE
MAY, AT ITS OWN EXPENSE, TAKE ANY NECESSARY ACTION INCLUDING, WITHOUT
LIMITATION, FILING SUIT AND ENJOINING THE ALLEGED INFRINGEMENT.  SHOULD THE
DAMAGES RECEIVED BE AWARDED ON A THEORY OF LICENSEE’S LOST SALES, THEN SUCH
DAMAGES SHALL BE PROVIDED TO LICENSEE.  IF LICENSEE TAKES ACTION AGAINST THE
POTENTIAL INFRINGEMENT, AND THERE IS AN AWARD OF ATTORNEY FEES AND/OR COSTS,
SUCH AWARD SHALL BE PROVIDED TO LICENSEE.  LICENSEE SHALL PROMPTLY PROVIDE
NOTICE TO LICENSOR OF ANY AND ALL APPLICATIONS FOR REGISTRATION OF ACTUALLY OR
POTENTIALLY CONFLICTING TRADEMARKS, AS WELL AS ANY AND ALL INFRINGEMENTS,
IMITATIONS, ILLEGAL USES, OR MISUSES OF ANY LICENSED NAME OR THE LICENSED MARKS,
THAT COME TO LICENSEE’S ATTENTION IN ITS NORMAL COURSE OF BUSINESS.


 


8.             TERMINATION.


 


(A)           THIS LICENSE AGREEMENT MAY BE TERMINATED AT ANY TIME UPON THE
EXPRESS WRITTEN AGREEMENT OF THE PARTIES.


 


(B)           IF LICENSEE FAILS TO PERFORM OR BREACHES ANY OF THE MATERIAL
TERMS, CONDITIONS, OR COVENANTS IN THIS LICENSE AGREEMENT AND SUCH BREACH IS NOT
SUBSTANTIALLY CURED WITHIN NINETY (90) DAYS AFTER LICENSOR HAS GIVEN LICENSEE A
WRITTEN NOTICE OF SUCH BREACH, LICENSOR MAY, AT ITS SOLE ELECTION, TERMINATE
THIS LICENSE AGREEMENT.  NOTHING IN THIS SECTION SHALL BE DEEMED TO WAIVE
LICENSOR’S RIGHT TO OBTAIN DAMAGES OR INJUNCTIVE RELIEF FOR ANY BREACH BY
LICENSEE, WHETHER CURED OR UNCURED.


 


(C)           IF LICENSOR FAILS TO PERFORM OR BREACHES ANY OF THE MATERIAL
TERMS, CONDITIONS, OR COVENANTS IN THIS LICENSE AGREEMENT AND SUCH BREACH IS NOT
SUBSTANTIALLY CURED WITHIN NINETY (90) DAYS AFTER LICENSEE HAS GIVEN LICENSOR A
WRITTEN NOTICE OF SUCH BREACH, LICENSEE MAY, AT ITS SOLE ELECTION, TERMINATE
THIS

 

5

--------------------------------------------------------------------------------


 


LICENSE AGREEMENT.  NOTHING IN THIS SECTION SHALL BE DEEMED TO WAIVE LICENSEE’S
RIGHT TO OBTAIN DAMAGES OR INJUNCTIVE RELIEF FOR ANY BREACH BY LICENSOR, WHETHER
CURED OR UNCURED.


 


(D)           UPON ANY TERMINATION OF THE LICENSE GRANTED PURSUANT TO THIS
LICENSE AGREEMENT, ALL THE RIGHTS OF LICENSEE PURSUANT TO THIS LICENSE AGREEMENT
SHALL IMMEDIATELY TERMINATE AND AUTOMATICALLY REVERT TO LICENSOR, AND LICENSEE
SHALL DISCONTINUE ALL USE OF THE LICENSED NAME AND THE LICENSED MARKS WITHIN
NINETY (90) DAYS AND SHALL NO LONGER HAVE THE RIGHT TO USE THE LICENSED NAME AND
THE LICENSED MARKS OR DERIVATIONS THEREOF, OR ANY LOGO, TRADEMARK, OR TRADE NAME
BASED THEREON; PROVIDED HOWEVER, THAT LICENSEE SHALL BE ENTITLED TO USE ALL
MATERIALS BEARING THE LICENSED NAME ON HAND ON THE DATE OF THE EXPIRATION.


 


(E)           NOTWITHSTANDING SECTION 4(C)(II) ABOVE, IF LICENSEE CONTESTS THE
VALIDITY OR ENFORCEABILITY OF THE LICENSED NAME OR LICENSED MARKS OR ANY
REGISTRATION THEREFOR THEN LICENSOR MAY TERMINATE THIS LICENSE AGREEMENT.


 


(F)            AS A RESULT OF AN ACTION NOT BROUGHT BY LICENSEE, SHOULD A COURT
OR NATIONAL TRADEMARK OFFICE DETERMINE THAT ANY OF THE LICENSED MARKS OR
LICENSED NAME IS NOT PROTECTIBLE, THEN THIS LICENSE AGREEMENT SHALL BE
TERMINATED WITH RESPECT TO THAT LICENSED MARK OR LICENSED NAME, AND LICENSEE MAY
CONTINUE TO USE SUCH LICENSED MARK OR LICENSED NAME WITHOUT BEING BOUND BY ANY
OBLIGATIONS OF THIS LICENSE AGREEMENT.


 


9.             WAIVER.  THE FAILURE OF EITHER PARTY TO INSIST UPON STRICT
COMPLIANCE WITH ANY OF THE TERMS, COVENANTS OR CONDITIONS OF THIS LICENSE
AGREEMENT SHALL NOT BE DEEMED A WAIVER OF SUCH COMPLIANCE OR RELINQUISHMENT OF
ANY RIGHT UNDER THIS LICENSE AGREEMENT AT ANY SUBSEQUENT TIME.  A WAIVER UNDER
THIS LICENSE AGREEMENT SHALL BE EFFECTIVE ONLY IF IN WRITING AND SIGNED BY THE
PARTIES.


 


10.          NOTICE.  ALL NOTICES, REQUESTS DEMANDS, CLAIMS, AND OTHER
COMMUNICATIONS HEREUNDER WILL BE IN WRITING.  ANY NOTICE, REQUEST, DEMAND,
CLAIM, OR OTHER COMMUNICATION HEREUNDER SHALL BE DEEMED DULY GIVEN IF SENT BY
FACSIMILE (WITH WRITTEN CONFIRMATION OF RECEIPT) (AND A COPY IS MAILED, BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID), OR IF
SENT BY A NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE (WITH WRITTEN
CONFIRMATION OF RECEIPT IN EACH CASE) ADDRESSED TO THE INTENDED RECIPIENT, AS
SET FORTH BELOW:


 

If to Licensor:

 

Peek Traffic, Inc.

 

 

Peek Traffic Systems, Inc.

 

 

c/o Peek Corporation

 

 

2511 Corporate Way

 

 

Palmetto, FL  34221

 

 

Attn: Andy Roake

 

 

Facsimile: (941) 365-0837

 

6

--------------------------------------------------------------------------------


 

Copy to:

 

Allen & Overy

 

 

1221 Avenue of the Americas

 

 

New York, NY 10020

 

 

Attn: Hugh McDonald

 

 

Facsimile: (212) 610-6399

 

 

 

If to Licensee:

 

Vision Acquisition Corporation

 

 

One East Wacker Drive

 

 

Chicago, Illinois  60601

 

 

Attention:  Leslie J. Jezuit

 

 

Facsimile:  (312) 467-0197

 

 

 

Copy to:

 

Holland & Knight LLC

 

 

30th Floor

 

 

131 S. Dearborn Street

 

 

Chicago, IL  60603

 

 

Attention:  Anne Hamblin Schiave

 

 

Facsimile:  (312) 578-6666

 

Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
facsimile, ordinary mail, or electronic mail), but no such notice, request,
demand, claim, or other communication shall be deemed to have been duly given
unless and until it actually is received by the intended recipient.  Any Party
may change the address to which notices, requests, demands, claims, and other
communications hereunder are to be delivered by giving the other Parties notice
in the manner herein set forth.

 


11.          RECITALS.  THE RECITALS ARE INCORPORATED AND MADE A PART OF THIS
LICENSE AGREEMENT.


 

12.          Assignment.  This License Agreement is personal to the Parties and
neither Party hereto shall assign or otherwise transfer this License Agreement
or any rights hereunder without the prior consent of the other Party hereto,
provided that Licensee may assign or transfer this License Agreement and\or any
rights hereunder to any Person into or with which it may be merged or
consolidated or to which it may sell or transfer all or substantially all of its
assets, or to which it may sell all or substantially all of the assets of the
Business. Notwithstanding the foregoing, nothing in this section will limit the
right of Licensor to assign or otherwise transfer this License Agreement in
connection with the sale of the Licensed Name and Licensed Mark.  Upon any
permitted assignment of this License Agreement, the assignee shall be
substituted for the assignor for all purposes of this License Agreement.

 


13.          SEVERABILITY.  IF ANY OF THE PROVISIONS CONTAINED IN THIS LICENSE
AGREEMENT SHALL BE HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE, SUCH
INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISION
OF THIS LICENSE AGREEMENT, AND THIS

 

7

--------------------------------------------------------------------------------


 


LICENSE AGREEMENT SHALL BE CONSTRUED AS IF SUCH INVALID, ILLEGAL OR
UNENFORCEABLE PROVISION HAD NEVER BEEN CONTAINED IN THIS LICENSE AGREEMENT.


 


14.          ENTIRE AGREEMENT.  EXCEPT AS PROVIDED IN THE ASSET PURCHASE
AGREEMENT, THIS LICENSE AGREEMENT CONTAINS THE ENTIRE AGREEMENT OF THE PARTIES
WITH RESPECT TO THE LICENSED NAME.  THIS LICENSE AGREEMENT MAY NOT BE AMENDED
EXCEPT BY AN AGREEMENT IN WRITING SIGNED BY THE PARTIES.


 


15.          COUNTERPARTS.  THIS LICENSE AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, ALL OF WHICH WILL BE CONSIDERED ONE AND THE SAME LICENSE
AGREEMENT, AND WILL BECOME EFFECTIVE WHEN ONE OR MORE SUCH COUNTERPARTS HAVE
BEEN SIGNED BY EACH OF THE PARTIES AND DELIVERED TO THE OTHER PARTIES.


 


16.          APPLICABLE LAW.  THIS LICENSE AGREEMENT (AND ANY CLAIMS OR DISPUTES
ARISING OUT OF OR RELATING HERETO OR TO THE TRANSACTIONS CONTEMPLATED HEREBY OR
TO THE INDUCEMENT OR ANY PARTY TO ENTER INTO HEREIN, WHETHER FOR BREACH OF
CONTRACT, TORTIOUS CONDUCT OR OTHERWISE AND WHETHER PREDICATED ON COMMON LAW,
STATUTE OR OTHERWISE) SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE
STATE OF ILLINOIS, WITHOUT GIVING REFERENCE TO THE PRINCIPLES OF CONFLICTS OF
LAW.  EACH OF THE PARTIES HEREBY AGREES THAT ANY SUIT, ACTION OR PROCEEDING
RELATING IN ANY WAY TO THIS LICENSE AGREEMENT MAY BE BROUGHT AND ENFORCED IN THE
CIRCUIT COURT OF COOK COUNTY, ILLINOIS OR IN THE DISTRICT COURT OF THE UNITED
STATES OF AMERICA FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION, AND
IN EITHER CASE THE PARTIES HEREBY SUBMIT TO THE JURISDICTION OF EACH SUCH COURT.
EACH PARTY HEREBY WAIVES AND AGREES NOT TO ASSERT, BY WAY OF MOTION OR
OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT THE PARTY IS
NOT PERSONALLY SUBJECT TO THE JURISDICTION OF THE ABOVE-NAMED COURTS, THAT THE
SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE
OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER. THE PARTIES CONSENT AND AGREE TO
SERVICE OF PROCESS OR OTHER LEGAL SUMMONS FOR PURPOSE OF ANY SUCH SUIT, ACTION
OR PROCEEDING BY REGISTERED MAIL ADDRESSED TO A PARTY AT ITS ADDRESS LISTED IN
SECTION 10.


 

17.          Jointly Prepared.  This License Agreement shall be deemed as having
been prepared jointly by the parties.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Perpetual License
Agreement on the date first above written.

 

LICENSOR:

 

 

 

 

 

PEEK TRAFFIC, INC.

 

PEEK TRAFFIC SYSTEMS, INC.

 

 

 

 

 

 

By:

 /s/ ANDREW ROAKE

 

By:

 /s/ ANDREW ROAKE

Title:

 Director

 

Title:

 Director

 

 

 

 

 

 

LICENSEE:

 

 

 

 

 

VISION ACQUISITION CORPORATION

 

 

 

 

 

 

 

By:

 /s/ LESLIE JEZUIT

 

 

Title:

 President

 

 

 

9

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

 

Albania

Austria

Armenia

Azerbaijan

Belarus

Belgium

Bosnia

Bulgaria

Croatia

Cyprus

Czech Republic

Denmark

Estonia

Finland

France

Georgia

Germany

Great Britain

Greece

Hungary

Iceland

Ireland

Italy

Kazakhstan

Kyrgyzstan

Latvia

Liechtenstein

Lithuania

Luxembourg

Macedonia

Malta

Moldova

Netherlands

Norway

Poland

Portugal

Romania

Russia

Serbia-Montenegro

Slovak Republic

Slovenia

Spain

Sweden

Switzerland

Tajikistan

Turkey

Turkmenistan

Ukraine

Uzbekistan

 

Any country that may become a member of the European Union

 

10

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

 

[g63181lkimage001.gif]

 

11

--------------------------------------------------------------------------------